[Cite as Patterson v. Ohio Dept. of Rehab. & Corr., 2010-Ohio-6619.]

                                      Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




KARLOS L. PATTERSON

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2010-01468-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Karlos L. Patterson, a former inmate under the custody of
defendant, Department of Rehabilitation and Correction (DRC), filed this action
contending DRC wrongfully collected supervision fees from him when he was placed in
Post Release Control (PRC) following his release from prison. Plaintiff explained he
was first placed in PRC upon his release from prison in August 2005 and defendant
collected supervision fees from him until the end of January 2010 when his PRC status
was terminated pursuant to the decision by the Ohio Supreme Court in the consolidated
case State v. Bloomer, 122 Ohio St. 3d 200, 2009-Ohio-2462.                       In Bloomer, the
sentencing court failed to follow statutory requirements regarding notice to the offender
of the implementation and length of PRC upon release from prison or include in its
sentencing entry the incorporation and length of mandatory PRC. Under the Bloomer
decision, an offender cannot be subjected to the imposition of another sentencing to
correct a trial court’s failure to correctly impose PRC and consequently, this imposition
of PRC is unenforceable. Plaintiff essentially argued the imposition of PRC upon him
was unenforceable and therefore, defendant improperly collected supervision fees from
his during the period PRC was unenforceably imposed.                         Plaintiff seeks recovery of
$960.00, the amount of supervision fees paid from August 2005 to January 2010. The
filing fee was paid.
        {¶ 2} Defendant acknowledged plaintiff was released from prison on August 22,
2005 after serving a two year sentence and was then required to serve a period of PRC
under the supervision of defendant’s Adult Parole Authority (APA). Defendant further
acknowledged plaintiff was required to pay a supervision fee of $20.00 a month for the
time he was under PRC, which was collected by the APA.                            Total supervision fees
collected amounted to $960.00. Defendant explained the supervision fee was collected
pursuant to the provision of R.C. 5120.56 and Ohio Administrative Code section 5120:1-
1-02.1 Defendant further explained plaintiff’s original sentencing entry was reviewed as
a result of the Bloomer decision and it was determined “[t]he sentencing entry in the
plaintiff’s case was found to be defective, and void; thereby prompting the termination of
plaintiff’s PRC supervision.” Defendant denied liability in this matter asserting, “that at
all times it acted in accordance with a facially valid sentencing entry and pursuant to a
mandatory statutory duty.”            Furthermore, defendant maintained that plaintiff, in the
instant action, has not “challenged the collection of the supervision fees” collected
during the time he was under PRC supervision.
        {¶ 3} Plaintiff filed a response pointing out he had attempted since January
2006 to obtain his release from PRC based on his own defective sentence. Plaintiff

        1
           R.C. 5120.56 addresses “Recovering cost of incarceration or supervision from offender.”
         Specifically, R.C. 5120.56(B) and (D)5) state:
         “(B) The department of rehabilitation and correction may recover from an offender who is in its
custody or under its supervision any cost debt described in division (D) of this section. To satisfy a cost
debt described in that division that relates to an offender, the department may apply directly assets that
are in the department’s possession and that are being held for that offender without further proceedings in
aid of execution, and, if assets belonging to or subject to the direction of that offender are in the
possession of a third party, the department may request the attorney general to initiate proceedings to
collect the assets from the third party to satisfy the cost debt.
         “(D) Costs of incarceration or supervision that may be assessed against and collected from an
offender under division (B) of this section as a debt to the state shall include, but are not limited to, all of
the following costs that accrue while the offender is in the custody or under the supervision of the
department of rehabilitation and correction:
         “(5) The cost of supervision of the offender;”
         Ohio Adm. Code 5120:1-1-02(A) which addresses “Supervision Fees” states:
         “(A) The department of rehabilitation and correction, division of parole and community services
(DP&CS) shall recover from offenders under supervision on or after the effective date of this rule, a
supervision fee, pursuant to division (D)(5) of section 5120.56 of the Revised Code. Offenders placed on,
or moved to monitored time, shall not pay a supervision fee.”
related he initially made the attempt to be released from PRC after he became aware of
the holding in Hernandez v. Kelly, 108 Ohio St. 3d 395, 2006-Ohio-126.2                            Plaintiff
advised he was convicted of violating R.C. 2907.03(A)(7)3 (sexual battery) a third
degree felony sex offense. Plaintiff noted that due to the nature of his conviction the
sentencing court was required to follow R.C. 2967.284 to notify him that he would be
subject to mandatory PRC for a five year period. Additionally, plaintiff submitted a copy
of an entry from the Montgomery County Court of Common Pleas documenting his plea
agreement from August 5, 2003 with stated prison terms for pleading “No Contest” to
three counts of “sexual battery” plus referencing his being subjected to PRC after
serving his prison term. Under “PRISON TERM(S)” the entry contains the following
language:      “Post-release control for a period up to three (3) years.”                   Furthermore,
plaintiff pointed out that the “Termination Entry” (copy submitted by defendant) from the
sentencing court does not reference mandatory PRC of five years. The entry contained
the following in regard to PRC: “[t]he Court advised the defendant that following the
defendant’s release from prison, the defendant will/may serve a period of post-release


        2
           In Hernandez, the Ohio Supreme Court held that the APA lacked authority to impose PRC in a
situation where the trial court upon sentencing had failed to notify the offender of mandatory PRC or to
incorporate the issue of mandatory PRC in the sentencing entry, and Hernandez had finished serving his
original sentence when the error regarding notice of PRC was discovered. Hernandez was granted a writ
of habeas corpus after he had been reimprisoned for violating terms of PRC, an imposed requirement
rendered invalid by a void sentence.
         3
           R.C. 2907.03 (sexual battery) (A)(7) provides:
         “(A) No person shall engage in sexual conduct with another, not the spouse of the offender, when
any of the following apply:
         (7) The offender is a teacher, administrator, coach, or other person in authority employed by or
serving in a school for which the state board of education prescribes minimum standards pursuant to
division (D) of section 3301.07 of the Revised Code, the other person is enrolled in or attends that school,
and the offender is not enrolled in and does not attend that school.”
         R.C. 2907.03(B) at the time plaintiff was sentenced stated:
         “(B) Whoever violates this section is guilty of sexual battery . . . a felony of the third degree.”
         4
           R.C. 2967.28(A) states:
         “(A) As used in this section:
         “(3) ‘Felony sex offense’ means a violation of a section contained in Chapter 2907. of the Revised
Code that is a felony.”
         At the time plaintiff was sentenced to a prison term in 2003, R.C. 2967.28(B)(1) provided:
         “(B) Each sentence to a prison term for a felony of the first degree, for a felony of the second
degree, for a felony sex offense, or for a felony of the third degree that is not a felony sex offense and in
the commission of which the offender caused or threatened to cause physical harm to a person shall
include a requirement that the offender be subject to a period of post-release control imposed by the
parole board after the offender’s release from imprisonment. Unless reduced by the parole board
pursuant to division (D) of this section when authorized under that division, a period of post-release
control required by this division for an offender shall be of one of the following period:
         “(1) For a felony of the first degree or for a felony sex offense, five years;”
control under the supervision of the parole board.” Plaintiff argued he was subjected to
PRC based on a defective and void sentencing entry that resulted in defendant
“negligently collecting my $960.”     Plaintiff provided documentation where he made
written notification to defendant in January, February, and April 2006 contesting the
validity of his post-release control supervision.
       {¶ 4} Defendant filed a motion to supplement the Investigation Report attaching
a recent Ohio Supreme Court decision State Ex Rel., Pruitt v. Cuyahoga County Court
of Common Pleas, Slip Opinion No. 2010-Ohio-1808, which addresses the issue of a
defective sentencing entry in regard to post release control. Defendant noted the Court
in this decision, at paragraph 4 stated the following:
       {¶ 5} “{¶ 4} Moreover, notwithstanding Pruitt’s assertions to the contrary, that
sentencing entry sufficiently included language that postrelease control was part of his
sentence so as to afford him sufficient notice to raise any claimed errors on appeal
rather than by extraordinary writ. See Watkins v. Collins, 111 Ohio St.3d 425, 2006-
Ohio-5082, 857 N.E. 2d 78, ¶ 51-53 (although petitioners’ sentencing entries mistakenly
included wording suggesting that postrelease control was discretionary rather than
mandatory, they were sufficient to authorize the Adult Parole Authority to impose
postrelease control, and petitioners had an adequate remedy at law by appeal to raise
any sentencing error).”
       {¶ 6} Defendant contended it, “was authorized to place the plaintiff on PRC
based on the sentencing entry of the common pleas court.” Additionally, defendant
contended plaintiff’s remedy was to file an appeal if he wanted to challenge the matter
of a defective sentencing entry in regard to the implementation of PRC. Defendant
asserted that at all times in this matter it complied with its statutory duty. Defendant
argued plaintiff has not shown he is entitled to recover supervision fees for the time he
was in PRC.
       {¶ 7} Plaintiff, in pursuing the present action, is only requesting recovery of
$960.00 in supervision fees he claimed were “needlessly collected” by defendant.
Since this particular action is for the recovery of an alleged wrongful collection, the claim
is grounded solely in equity. Ohio Hosp. Assn. v. Ohio Dept. of Human Servs. (1991),
62 Ohio St. 3d 97, 579 N.E. 2d 695. “[T]he reimbursement of monies withheld pursuant
to an invalid administrative rule is equitable relief, not money damages . . .” Ohio Hosp.
Assn. at 150. “Thus, for restitution to lie in equity, the action generally must seek not to
impose personal liability on the defendant, but to restore to the plaintiff particular funds
or property in the defendant’s possession.”        Great-West Life & Annuity Ins. Co. v.
Knudson (2002), 534 U.S. 204, at 214, 122 S. Ct. 708, 151 L. Ed. 635.
       {¶ 8} “Suit that seeks the return of specific funds wrongfully collected or held by
the state is brought in equity.” Santos v. Ohio Bureau of Workers’ Compensation, 101
Ohio St. 3d 74, 2004-Ohio-28 at paragraph one of the syllabus. R.C. 2743.03(A)(1) and
(2) states:
       {¶ 9} “(A)(1) There is hereby created a court of claims. The court of claims is a
court of record and has exclusive, original jurisdiction of all civil actions against the state
permitted by the waiver of immunity contained in section 2743.02 of the Revised Code,
exclusive jurisdiction of the causes of action of all parties in civil actions that are
removed to the court of claims, and jurisdiction to hear appeals from the decisions of the
court of claims commissioners. The court shall have full equity powers in all actions
within its jurisdiction and may entertain and determine all counterclaims, cross-claims,
and third-party claims.
       {¶ 10} “(2) If the claimant in a civil action as described in division (A)(1) of this
section also files a claim for a declaratory judgment, injunctive relief, or other equitable
relief against the state that arises out of the same circumstances that gave rise to the
civil action described in division (A)(1) of this section, the court of claims has exclusive,
original jurisdiction to hear and determine that claim in that civil action. This division
does not affect, and shall not be construed as affecting, the original jurisdiction of
another court of this state to hear and determine a civil action in which the sole relief
that the claimant seeks against the state is a declaratory judgment, injunctive relief, or
other equitable relief.”
       {¶ 11} Additionally, R.C. 2743.10(A) states in pertinent part:
       {¶ 12} “Civil actions against the state for two thousand five hundred dollars or
less shall be determined administratively by the clerk of the court of claims . . .” R.C.
2743.10 does not confer equity jurisdiction at the Administrative Determination level of
this court. Administrative Determination actions are solely for money damages. Equity
jurisdiction in matters involving the state are reserved for judicial review.        Although
plaintiff, in the instant claim, is seeking to recover funds he asserted were wrongfully
withheld, the funds sought for recovery represent a claim for equitable relief and not
money damages. Consequently, this court at the Administrative Determination level
has no jurisdiction over claims grounded in equity based on the wrongful collection of
funds from an inmate. See Flanagan v. Ohio Victims of Crime Fund, Ct. of Cl. No.
2003-08193-AD, 2004-Ohio-1842; also Blake v. Ohio Attorney General’s Office, Ct. of
Cl. No. 2004-06089-AD, 2004-Ohio-5420; and Johnson v. Trumbull Corr. Inst., Ct. of Cl.
No. 2004-08375-AD, jud. aff. (5-05-05), 2005-Ohio-1241.
          {¶ 13} In essence the jurisdiction of the entire Court of Claims is based upon the
type of relief sought, either money damages or equity. In Parsons v. Ohio Bur. of
Workers’ Compensation, Franklin App. No. 03AP-772, 2004-Ohio-4552, the 10th District
Court of Appeals further addressed the issue of jurisdiction on equitable relief claims
stating: “ . . . the Court of Claims’ jurisdiction is limited, in pertinent part, only to civil
actions against the state permitted by the waiver of immunity contained within R.C.
2743.02. Thus, if the state consented to suit upon a claim prior to the enactment of the
waiver contained in R.C. 2743.02, then the Court of Claims’ jurisdiction does not extend
to that claim. Knecht v. Ohio Dept. of Rehab. & Corr. (1992), 78 Ohio App. 3d 360, 365;
Upjohn Co. v. Ohio Dept. of Human Services (1991), 77 Ohio App. 3d 827, 834. See,
also, R.C. 2743.02(A)(1) (‘To the extent that the state has previously consented to be
sued, this chapter has no applicability.’). The state consented to be sued for equitable
claims prior to the enactment of the Court of Claims Act. Racing Guild of Ohio, Local
304 v. State Racing Comm. (1986), 28 Ohio St. 3d 317, 320. Accordingly, we conclude
that the Court of Claims cannot exercise jurisdiction over Parsons’ equitable action” at
¶12.      Concomitantly, the court cannot exercise jurisdiction over plaintiff’s equitable
action.




                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us
KARLOS L. PATTERSON

        Plaintiff

        v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant

         Case No. 2010-01468-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Defendant’s “Motion to Supplemental Investigation Report” is GRANTED. For
the reasons set forth in the memorandum decision filed concurrently herewith, plaintiff’s
case is DISMISSED with prejudice. Court costs are assessed against plaintiff.




                                               ________________________________
                                               DANIEL R. BORCHERT
                                               Deputy Clerk

Entry cc:

Karlos Patterson                               Gregory C. Trout, Chief Counsel
2194 Belvo Road                                Department of Rehabilitation
Miamisburg, Ohio 45342                         and Correction
                                               770 West Broad Street
                                               Columbus, Ohio 43222
RDK/laa
Filed 10/12/10
Sent to S.C. reporter 1/21/11